Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Replaces 780% of 2007 Production with Drill Bit Reserves Total 1.55 Tcfe at Year-end 2007 FORT WORTH, TEXAS (February 4, 2008)– Quicksilver Resources Inc. (NYSE: KWK) today announced that 2007 reserve additions, a company record of nearly 608 billion cubic feet of natural gas equivalent (Bcfe), replaced 780% of total year production, another company record of approximately 78 Bcfe.Reserves at December 31, 2007 totaled approximately 1.55 trillion cubic feet of natural gas equivalents (Tcfe), essentially unchanged from the prior-year level despite the divestment of approximately 546 Bcfe of reserves associated with the company’s mature properties in Michigan, Indiana and Kentucky in November 2007. Total estimated all-in finding and development costs (F&D) was $1.38 per thousand cubic feet of natural gas equivalent (Mcfe).The final all-in F&D cost will be announced upon filing of the company’s annual report on Form 10-K.A reconciliation of the “2007 Estimated Finding &
